DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 7/22/21, has been entered and acknowledged by the Examiner.  Claims 1-19 and 21 are pending.
Response to Arguments
Applicant's arguments filed 7/22/21 have been fully considered but they are not persuasive.
Issue: The applicant argues that, per page 4 of the Office Action, Pappas and Rapaport do not discloses acquiring, based on a pre-set corresponding relation between the subject categories and the administrative levels, an administrative level corresponding to the subject category of the to- be-determined information, wherein the subject categories of the pre-set corresponding relation are fields of social life and comprises at least one of technology field, finance field, politics field, or tourism field. 
Jeon, e.g., paragraph [0013] discloses that a corresponding relationship between destinations and administrative levels is pre-set. In other words, Jeon discloses that the subject categories of the pre-set corresponding relation are different positions. However, Jeon does not disclose that the subject categories of the pre-set corresponding relation are fields of social life and comprises at least one of technology field, finance field, politics field, or tourism field. Therefore, Jeon fails to disclose above listed feature of claim 1

Response: The examiner respectfully disagrees and submits that while Pappas and corresponding relation between the subject categories and the administrative levels, Rapaport mentions Domains of “Examples of seed Domains may include: News, Health, Jobs, Entertainment, Finance, Maps and Travel, Personals, and so forth. An example of a Domain/Topic/Subtopic hierarchy might be: Sports/Football/Quarterbacks, Another example might be: Entertainment/Movies/Stars/Male” in para [0194].  Further, Jeon discloses, (¶ [0006]), enable the driver to receive information concerning traffic accidents, robbery, traveling directions, traffic, daily lives, sports games, etc., in real time.  These disclosures read on fields of social life of at least one of technology fields, finance field, politics field, or tourism field.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pappas (US Pat. 9,367,626) in view of Rapaport et al. (US Pub. 2010/0205541, hereinafter “Rapaport’), and further in view of Jeon et al. (US Pub. 2007/0276586, hereinafter “Jeon’).

Regarding claim 1, Pappas discloses an artificial intelligence based method for determining regional information, the method comprising: acquiring to-be-determined information, and extracting a keyword set of the to-be-determined information (col. 4, lines 40- 50; user inputs such as words, phrases, statements, questions, emotional expressions, and/or symbols. Comments generally refer to responses to posts, such as words, phrases, statements, answers, questions, and reactionary emotional expressions and/or symbols);

inputting the keyword set of the to-be-determined information into a pre-trained subject classification model for classifying, to obtain a subject category of the to-be-determined information, wherein the subject classification model is used for representing a corresponding relation between the keyword set of the information and the subject category of the information (col. 6, lines 50-60);

selecting, from a pre-stored place name set, a place name corresponding to the subject category of the to-be-determined information as a target place name set (col. 8, lines 22-32; A "user profile” or "user's profile” is generally configured to store and maintain data about a given user of the database system. The data can include general information, such as name, title, phone number, a photo, a biographical summary, and a status);

matching, in the to-be-determined information, the target place name set (col. 8, lines 22-32); and


While Pappas discloses a system entailed to a tenant as well as a user’s profile database, Rapaport further discloses matching the target place name set (¶[ [0335]; Topic hints in that row may be used to link to whatever topic nodes happen to currently occupy the specific from, area, or shadow cone in the predefined topic space. In other words, some rows of Table 1 may specify a target node without knowing the target node's name or ID).
Rapaport discloses fields of social life of at least one of technology fields, finance field, politics field, or tourism field (¶ [0194], Examples of seed Domains may include: News, Health, Jobs, Entertainment, Finance, Maps and Travel, Personals, and so forth. An example of a Domain/Topic/Subtopic hierarchy might be: Sports/Football/Quarterbacks, Another example might be: Entertainment/Movies/Stars/Male” in para [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rapaport into Pappas to effectively navigate pathway to the node from root or other starting point in a system recognizable shortcut that can be used to quickly jump to or navigate to the intended domain.

But Pappas and Rapaport do not explicitly disclose acquiring based on a pre-set corresponding relation between the subject categories and the administrative levels corresponding to the subject category of the to-be-determined information and set based on the acquired administrative level; however, Jeon discloses acquiring based on a pre-set corresponding relation between the subject categories and the administrative levels corresponding to the subject category of the to-be-determined information (¶[ [0013], input of the highest level administrative district if the extracted destination is not 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jeon into Rapaport and Pappas to better pmn-point and narrow down the result that match the user’s intention (Jeon, ¶ [0036]).

Regarding claim 2, Pappas in view of Rapaport and Jeon disclose the method according to claim 1, wherein the place name set is stored in a place name data table, and rows or columns of the place name data table are used for storing place names belonging to respective administrative levels (Rapaport, ¶| [0335]; Pappas, col. 10, lines 15-25); and

the selecting, from a pre-stored place name set, a place name corresponding to the subject category of the to-be-determined information as a target place name set comprises (Rapaport, para [0335]; Pappas, col. 10, lines 15-25); and
selecting, from the place name data table, the place name belonging to the administrative level corresponding to the subject category of the to-be-determined information as the target place name set (Rapaport, para [0335]; Pappas, col. 10, lines 15-25).

Regarding claim 3, Pappas in view of Rapaport and Jeon disclose the method according to claim 1, wherein the matching, in the to-be-determined information, the target place name set comprises: intercepting an information fragment at a pre-set position of the to-be-determined information (Rapaport, ¶ [0113]);
performing word segmentation on the information segment, to acquire a keyword set of the information segment (Rapaport, ¶[ [0113]); and
matching the target place name set with the keyword set of the information segment, to acquire a number of successfully matched keywords (Rapaport, J [0113]).

Regarding claim 4, Pappas in view of Rapaport and Jeon disclose the method according to claim 3, wherein the determining, based on a matching result, whether the to-be-determined information belongs to the regional information comprises:
determining the to-be-determined information belonging to the regional information, if the number of the successfully matched keywords is greater than a first pre-set threshold (col. 49, lines 25-35); and
determining the to-be-determined information not belonging to the regional information, if the number of the successfully matched keywords is not greater than the first pre-set threshold (col. 52, lines 50-60).

Regarding claim 5, Pappas in view of Rapaport and Jeon disclose the method according to claim 3, further comprising: matching a pre-set hot word set in the to-be-determined information, in response to the number of the successfully matched keywords being greater than a first pre-set threshold (col 52, lines 50-60).

Regarding claim 6, Pappas in view of Rapaport and Jeon disclose the method according to claim 5, wherein the determining, based on a matching result, whether the to-be-determined information belongs to the regional information comprises:
determining the to-be-determined information belonging to the regional information, if the to-be-determined information does not include a hot word in the hot word set (col. 52, lines 5-25); and
determining the to-be-determined information not belonging to the regional information, if the to-be-determined information includes the hot word in the hot word set (col. 52, lines 5- 60).

Regarding claim 7, Pappas in view of Rapaport and Jeon disclose the method according to claim 5, further comprising:
inputting the keyword set of the to-be-determined information into a pre-trained information classification model for classifying, to obtain a class of the to-be-determined information, in response to determining the to-be-determined information not including the hot word in the hot word set, wherein the information classification model is used for representing a corresponding relation between the keyword set of the information and the class of the information, and the class of the information comprises a class of hot information and a class of non-hot information (Pappas, col. 52, lines 5-25).

Regarding claim 8, Pappas in view of Rapaport and Jeon disclose the method according to claim 7, wherein the determining, based on a matching result, whether the to-be-determined information belongs to the regional information comprises:
determining the to-be-determined information belonging to the regional information, if the class of the to-be-determined information is the class of the non-hot information (col. 52, lines 50-60); and
determining the to-be-determined information not belonging to the regional information, if the class of the to-be-determined information is the class of the hot information (col. 50; trending and or not trending).


acquiring sample information, and extracting a keyword set of the sample information counting a number of historical clicks on the sample information within a pre-set period (col. 56, lines 45-55);
assigning the sample information having the number of historical clicks greater than a second pre-set threshold as positive sample information, and assigning the sample information having the number of historical clicks not greater than the second pre-set threshold as negative sample information, wherein a class of the positive sample information is the class of the hot information, a class of the negative sample information is the class of the non-hot information (col. 56, lines 45-55); and

training, using a machine learning method, with a keyword set of the positive sample information and a keyword set of the negative sample information as respective inputs, and the class of the hot information and the class of the non-hot information as respective outputs, to obtain the information classification model (Rapaport, (¶ [1050]).


acquiring geographical location information of a target user, in response to determining the to-be-determined information belonging to the regional information, and determining whether the geographical location information matches with the regional information corresponding to the to-be-determined information, and if yes, pushing the to-be-determined information to the target user (Rapaport, (¶[ [0335]); and
pushing the to-be-determined information to the target user, in response to determining the to-be-determined information not belonging to the regional information (Rapaport, (¶ [0335]).
Regarding claims 11 and 21, see discussion of claim 1 above for the same reason of rejection for they have the same scope.

Regarding claims 12-19, see discussion of claims 2-10 above for the same reason of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Di Sciullo et al. disclose Topic detection in a social media. US Pub. 2017/0083817.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.

/TUANKHANH D PHAN/Examiner, Art Unit 2154